                   Case 2:20-cv-00680-RSL Document 42 Filed 05/21/20 Page 1 of 3




 1                                                       THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   TOMMY BROWN, on his own behalf and               No. 2:20-cv-00680-RAJ
     on behalf of other similarly situated
10   persons,                                         DEFENDANT U.S. BANK NATIONAL
                                                      ASSOCIATION’S AMENDED
11                          Plaintiff,                CORPORATE DISCLOSURE
                                                      STATEMENT
12            v.
13   TRANSWORLD SYSTEMS, INC., et al.,
14                          Defendants.
15

16            Defendant U.S. Bank National Association (“U.S. Bank”) states in accordance with Rule
17   7.1 of the Federal Rules of Civil Procedure as follows:
18            U.S. Bank is a wholly owned subsidiary of U.S. Bancorp, a publicly held corporation.
19   U.S. Bancorp has no parent corporation, and no publicly held corporation owns 10% or more of
20   its stock.
21
22

23

24

25
26

      DEFENDANT U.S. BANK NATIONAL                                            Perkins Coie LLP
      ASSOCIATION’S AMENDED CORPORATE                                   1201 Third Avenue, Suite 4900
      DISCLOSURE STATEMENT (No. 2:20-cv-00680-                            Seattle, WA 98101-3099
      RAJ) –1                                                               Phone: 206.359.8000
     148291619.1                                                             Fax: 206.359.9000
                   Case 2:20-cv-00680-RSL Document 42 Filed 05/21/20 Page 2 of 3




 1
     DATED: May 21, 2020                         By: s/ Kristine E. Kruger
 2                                               By: s/ Thomas N. Abbott
 3                                               Kristine E. Kruger #44612
                                                 Thomas N. Abbott #53024
 4                                               Perkins Coie LLP
                                                 1201 Third Avenue, Suite 4900
 5                                               Seattle, WA 98101-3099
                                                 Telephone: 206.359.8000
 6                                               Facsimile: 206.359.9000
                                                 Email: KKruger@perkinscoie.com
 7                                               Email: TAbbott@perkinscoie.com

 8
                                                 Attorneys for Defendants
 9
                                                 U.S. Bank National Association, National
10                                               Collegiate Student Loan Trust 2004-1, National
                                                 Collegiate Student Loan Trust 2004-2, National
11                                               Collegiate Student Loan Trust 2005-1, National
                                                 Collegiate Student Loan Trust 2005-2, National
12                                               Collegiate Student Loan Trust 2005-3, National
                                                 Collegiate Student Loan Trust 2006-1, National
13                                               Collegiate Student Loan Trust 2006-2, National
                                                 Collegiate Student Loan Trust 2007-1, National
14                                               Collegiate Student Loan Trust 2007-2

15                                               JONES DAY

16                                               By: s/ Albert J. Rota
                                                 Albert J. Rota, Pro Hac Vice
17                                               2727 North Harwood St.
                                                 Dallas, TX 75201
18                                               Office +1.214.969.3698
                                                 Fax +1.214.969.5100
19                                               ajrota@jonesday.com

20                                               Attorneys for Defendant

21                                               U.S. Bank National Association

22

23

24

25
26

      DEFENDANT U.S. BANK NATIONAL                                         Perkins Coie LLP
      ASSOCIATION’S AMENDED CORPORATE                             1201 Third Avenue, Suite 4900
      DISCLOSURE STATEMENT (No. 2:20-cv-00680-                      Seattle, WA 98101-3099
      RAJ) –2                                                         Phone: 206.359.8000
     148291619.1                                                       Fax: 206.359.9000
                   Case 2:20-cv-00680-RSL Document 42 Filed 05/21/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify under the penalty of perjury under the laws of the United States that on
 3   the date below, I electronically served the foregoing with the Clerk of the Court using the
 4   CM/ECF system, which will send notification of such filing to all counsel of records.
 5            DATED at Seattle, Washington this 21st day of May, 2020.
 6

 7                                                          /s/ Kate Johnson
                                                            Kate Johnson, Legal Practice Assistant
 8

 9

10

11

12

13

14
15

16

17

18
19

20

21
22

23

24

25
26

      DEFENDANT U.S. BANK NATIONAL                                               Perkins Coie LLP
      ASSOCIATION’S AMENDED CORPORATE                                      1201 Third Avenue, Suite 4900
      DISCLOSURE STATEMENT (No. 2:20-cv-00680-                               Seattle, WA 98101-3099
      RAJ) –3                                                                  Phone: 206.359.8000
     148291619.1                                                                Fax: 206.359.9000
